Exhibit 10.17
SECURITY AGREEMENT
     THIS SECURITY AGREEMENT, dated as of December 19, 2008 (this “Agreement”),
is entered into by TRIBECA LENDING TRUST SERIES I, a Delaware statutory trust
(the “Grantor”), and is in favor of THE HUNTINGTON NATIONAL BANK (“Lender”).
W i t n e s s e t h:
     Whereas, Franklin Credit Holding Corporation (“Holding”), Franklin Credit
Management Corporation (“FCMC”), Franklin Credit Asset Corporation (“Franklin
Asset”) and certain subsidiaries of Franklin Asset party thereto as borrowers
(Franklin Asset and such borrowers collectively referred to as the “Franklin
Loan Parties”) and Lender have entered into that certain First Amended and
Restated Forbearance Agreement and Amendment to Credit Agreements, dated as of
even date herewith (as amended, restated, supplemented or otherwise modified
from time to time in accordance with the provisions thereof, the “Franklin
Forbearance Agreement”), pursuant to which Lender has agreed to make and/or
maintain Advances and other financial accommodations to and for the benefit of
the Franklin Loan Parties, upon the terms and subject to the conditions set
forth in the Franklin Forbearance Agreement; and
     Whereas, FCMC, Tribeca Lending Corp. (“Tribeca”) and certain subsidiaries
of Tribeca party thereto as borrowers (Tribeca and such borrowers collectively
referred to as the “Tribeca Borrowers”) and Lender have entered into that
certain First Amended and Restated Tribeca Forbearance Agreement and Amendment
to Credit Agreements, dated as of even date herewith (as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
provisions thereof, the “Tribeca Forbearance Agreement”), pursuant to which
Lender has agreed to make and/or maintain Advances and other financial
accommodations to and for the benefit of the Tribeca Borrowers, upon the terms
and subject to the conditions set forth in the Tribeca Forbearance Agreement;
and
     Whereas, the Franklin Loan Parties and the Tribeca Borrowers are
collectively referred to as “Borrowers” and separately as a “Borrower”, and the
Franklin Forbearance Agreement and the Tribeca Forbearance Agreement are
collectively referred to as the “Forbearance Agreements” and separately as a
“Forbearance Agreement;” and
     Whereas, as of even date herewith, the Grantor has executed (i) a certain
Guaranty in connection with the Franklin Forbearance Agreement (the “Franklin
Guaranty”) and (ii) a certain Guaranty in connection with the Tribeca
Forbearance Agreement (the “Tribeca Guaranty,” and together with the Franklin
Guaranty, the “Guaranties”) whereby the Grantor guaranteed to Lender the prompt
and complete payment and performance by Borrowers of all Secured Obligations;
and
     Whereas, the Forbearance Agreements, the Guaranties, each master credit and
security agreement, flow warehousing credit and security agreement, term loan
and security agreement, warehousing credit and security agreement, loan
agreement, credit agreement, forbearance agreement, promissory note, security
agreement, certificate, letter of credit reimbursement agreement, pledge
agreement, control agreement, joinder agreement, counterpart signature page,

 



--------------------------------------------------------------------------------



 



assignment, guaranty, banking services agreement, hedging agreement, cash
management agreement, consent agreement, collateral agreement, amendment,
modification agreement, instrument and financing statements and other loan
documents (as any of the same may be amended, restated, supplemented, modified
or replaced from time to time) executed or delivered to Lender by any Loan
Party, are collectively referred to as the “Credit Documents”); and
     Whereas, pursuant to the respective Credit Documents, Lender has agreed
subject to certain conditions precedent, to make and/or maintain loans and other
financial accommodations to Borrowers from time to time; and
     Whereas, Lender has required as a condition, among others, of extending
credit to Borrowers or of renewing, extending, or forbearing from demanding
immediate payment of extensions of credit to Borrowers, that the Grantor enter
into this Agreement.
     Now, Therefore, in consideration of the promises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantor agrees with Lender as follows:
ARTICLE I Defined Terms
     Section 1.1 Definitions
     (a) Terms used herein that are defined in the UCC have the meanings given
to them in the UCC, including the following terms (which are capitalized
herein):
     “Account Debtor”, “Accounts”, “Chattel Paper”, “Commercial Tort Claim”,
“Commodity Account”, “Commodity Intermediary”, “Deposit Account”, “Documents”,
“Entitlement Holder”, “Entitlement Order”, “Equipment”, “Financial Asset”,
“General Intangibles”, “Instruments”, “Inventory”, “Investment Property”,
“Letter-of-Credit Right”, “Proceeds”, “Securities Account”, “Securities
Intermediary”, “Security, “Security Entitlement”.
     (b) The following terms shall have the following meanings:
     “Additional Pledged Collateral” means all shares of, partnership interests
in (whether limited or general), and limited liability company interests in, all
securities convertible into, and warrants, options and other rights to purchase
or otherwise acquire, stock of or interests in, either (i) any Person that,
after the date of this Agreement, as a result of any occurrence, becomes a
direct Subsidiary of the Grantor or (ii) any issuer of Pledged Stock, any
Partnership or any LLC that is acquired by the Grantor after the date hereof;
all certificates or other instruments representing any of the foregoing; all
Security Entitlements of the Grantor in respect of any of the foregoing; all
additional indebtedness from time to time owed to the Grantor by any obligor on
the Pledged Notes and the instruments evidencing such indebtedness; and all
interest, cash, instruments and other property or Proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any of the foregoing. Additional Pledged Collateral may be General Intangibles
or Investment Property.
     “Agreement” means this Security Agreement.

2



--------------------------------------------------------------------------------



 



     “Approved Deposit Account” means any present or future Deposit Account of
the Grantor that (i) is maintained with Lender (or any affiliate thereof) or
(ii) is subject to an effective Deposit Account Control Agreement in favor of
Lender and maintained with a Deposit Account Bank. “Approved Deposit Account”
includes all monies on deposit in a Deposit Account and all certificates and
instruments, if any, representing or evidencing such Deposit Account.
     “Approved Securities Intermediary” means a Securities Intermediary or
Commodity Intermediary acceptable to Lender and with respect to which the
Grantor has delivered to Lender an executed Control Account Agreement.
     “Banking Services” means each and any of the following bank services
provided to the Grantor by Lender or any of its affiliates: (a) commercial
credit cards, (b) stored value cards and (c) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).
     “Bankruptcy Code” means Title 11 of the United States Code (11 USC, § 101
et seq), as amended from time to time, and any successor statute thereto,
including (unless the context requires otherwise) any rules or regulations
promulgated thereunder.
     “Capital Leases” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
     “Cash Collateral Account” means any deposit account over which Lender has
sole dominion and control, or by contract agreement with others, established by
Lender, in its sole discretion at Lender, and entitled “The Huntington National
Bank, as Secured Party for Franklin Management Credit Corporation and/or Tribeca
Lending Corp. (Blocked Account)” or such similar title as Lender may approve or
require.
     “Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year from the date of acquisition thereof,
(ii) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one (1) year from the date of acquisition thereof and,
at the time of acquisition, having the highest rating obtainable from either S&P
or Moody’s, and (iii) certificates of deposit or bankers’ acceptances maturing
within one (1) year from the date of acquisition thereof either (A) issued by
any bank organized under the laws of the United States or any state thereof
which bank has a rating of A or A2, or better, from S&P or Moody’s, or
(B) issued by any other bank insured by the Federal Deposit Insurance
Corporation, (“FDIC”) provided that such certificates of deposit are less than
or equal to, in the aggregate, the deposit insurance coverage limit set by the
FDIC for single ownership accounts.
     “Collateral” has the meaning specified in Section 2.1.
     “Collection Account” means any Approved Deposit Account or Control Account
in which cash and Cash Equivalents may from time to time be on deposit or held
therein as provided in this Agreement.

3



--------------------------------------------------------------------------------



 



     “Contingent Obligations” means any agreement, undertaking or arrangement by
which the Grantor assumes, guaranties, endorses, agrees to provide funding, or
otherwise becomes or is contingently liable upon the obligation or liability of
any other Loan Party.
     “Control Account” means a Securities Account or Commodity Account that is
subject of an effective Control Account Agreement and that is maintained by the
Grantor with an Approved Securities Intermediary. “Control Account” includes all
Financial Assets held in a Securities Account or a Commodity Account and all
certificates and instruments, if any, representing or evidencing the Financial
Assets contained therein.
     “Control Account Agreement” means an agreement, in form and substance
acceptable to Lender, executed by the relevant Loan Party, Lender and the
relevant Approved Securities Intermediary.
     “Copyright Licenses” means any written agreement naming the Grantor as
licensor or licensee granting any right under any Copyright, including the grant
of any right to copy, publicly perform, create derivative works, manufacture,
distribute, exploit or sell materials derived from any Copyright.
     “Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any foreign counterparts thereof, and
(b) the right to obtain all renewals thereof.
     “Credit Documents” has the meaning specified above in the recitals.
     “Deposit Account Bank” means a financial institution selected or approved
by Lender and with respect to which the Grantor has delivered to Lender an
executed Deposit Account Control Agreement.
     “Deposit Account Control Agreement” means an agreement, in form and
substance acceptable to Lender, executed by the relevant Loan Party, Lender and
the relevant Deposit Account Bank.
     “Event of Default” means each of the following: (a) any “Forbearance
Default” shall occur under any Forbearance Agreement; (b) the Grantor fails to
perform or observe any covenant, agreement or duty contained in this Agreement
or any other Loan Document; or (c) any warranty, representation or other
statement made or deemed to be made by the Grantor in this Agreement or in any
Loan Document is false or misleading in any respect.
     “Excluded Property” means Equipment owned by the Grantor that is, and
continues to be, subject to a Permitted Lien listed on Schedule 8 attached
hereto, if the contract or other agreement pursuant to which such Lien is
granted contains an enforceable prohibition on the creation of any Lien on such
Equipment in favor of Lender; and (b) equity interests (whether Investment
Property or General Intangibles), if the organizational or operating documents
pursuant to which such equity interests are issued or governed contain an
enforceable prohibition

4



--------------------------------------------------------------------------------



 



on the creation of any Lien on such equity interests in favor of Lender; in each
case, only to the extent, and for so long as, such prohibition is not removed,
terminated or rendered unenforceable or otherwise deemed ineffective by
applicable Law; provided, however, that “Excluded Property” shall not include
(i) the right to receive any payment of money (including, without limitation,
general intangibles for money due or to become due); and (ii) any proceeds,
products, offspring, accessions, rents, profits, income, benefits, substitutions
or replacements of any of the foregoing.
     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board, the American
Institute of Certified Public Accountants and the Financial Accounting Standards
Board as in effect from time to time in the United States consistently applied.
     “Governmental Authority” means any nation or government, any federal,
state, local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions.
     “Indebtedness” means, at any time, (i) all indebtedness, obligations or
other liabilities (other than accounts payable arising in the ordinary course of
business payable on terms customary in the trade) which in accordance with GAAP
should be classified as liabilities on the balance sheet of such Person,
including without limitation, (A) for borrowed money or evidenced by debt
securities, debentures, acceptances, notes or other similar instruments, and any
accrued interest, fees and charges relating thereto, (B) under profit payment
agreements or in respect of obligations to redeem, repurchase or exchange any
securities or to pay dividends in respect of any stock, (C) with respect to
letters of credit, bankers acceptances, interest rate swaps or other contracts,
currency agreement or other financial products, (D) to pay the deferred purchase
price of property or services, or (E) in respect of Capital Leases; (ii) all
indebtedness, obligations or other liabilities secured by a lien on any
property, whether or not such indebtedness, obligations or liabilities are
assumed by the owner of the same; and (iii) all Contingent Obligations.
     “Insolvency Proceeding” means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, receivership, assignment for the benefit
of creditors, formal or informal moratorium, forbearance, composition, extension
generally with creditors, or proceedings seeking reorganization, arrangement, or
other similar relief.
     “Intellectual Property” means, collectively, all rights, priorities and
privileges of the Grantor relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
domain names, Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trademarks, Trademark Licenses and trade secrets, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
     “Intercompany Note” means any promissory note evidencing loans made by the
Grantor to any of its Subsidiaries or another Loan Party.

5



--------------------------------------------------------------------------------



 



     “Law” means any law (including common law), constitution, statute, treaty,
convention, regulation, rule, ordinance, order, injunction, writ, decree or
award of any Governmental Authority.
     “Lien” means any interest in an asset securing an obligation owed to, or a
claim by, any Person other than the owner of the asset, whether such interest
shall be based on the common law, statute, or contract, whether such interest
shall be recorded or perfected, and whether such interest shall be contingent
upon the occurrence of some future event or events or the existence of some
future circumstance or circumstances, including the lien or security interest
arising from any mortgage, deed of trust, encumbrance, pledge, hypothecation,
assignment (collateral or otherwise), hypothec, deposit arrangement, security
agreement, conditional sale, trust receipt, lease, consignment, or bailment for
security purposes, judgment, claim encumbrance or statutory trust and also
including reservations, exceptions, encroachments, easements, rights-of-way,
covenants, conditions, restrictions, leases, and other title exceptions and
encumbrances affecting real property.
     “LLC” means each limited liability company in which the Grantor has an
interest, including those set forth on Schedule 2.
     “LLC Agreement” means each operating agreement with respect to an LLC, as
each agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.
     “Loan Documents” means the Credit Documents, any agreements or documents
evidencing or relating to the provision of any Banking Services by Lender for
the benefit of a Loan Party, and any other agreement, document, or arrangement
(whether now existing or hereafter arising) by and among Lender (or its
affiliate) and one or more Loan Party.
     “Loan Party” means each of the Grantor, FCMC, Holding, any Subsidiary of
Holding that is a signatory to any Loan Document, Tribeca, any Subsidiary of
Tribeca that is a signatory to any Loan Document and any other Person who
becomes a party to any Loan Document, and their respective successors and
assigns.
     “Master Trust Agreement” that certain Master Trust Agreement for the
Franklin Credit Trusts among FCMC, as a Depositor, Tribeca, as a Depositor,
Deutsche Bank National Trust Company, as Certificate Trustee and Deutsche Bank
Trust Company Delaware dated as of December 15, 2008, as amended, restated,
supplemented or otherwise modified from time to time.
     “Material Intellectual Property” means Intellectual Property owned by or
licensed to the Grantor and material to the Grantor’s business.
     “Partnership” means each partnership or joint venture in which the Grantor
has an interest, including those set forth on Schedule 2.
     “Partnership Agreement” means each partnership or joint venture agreement
governing a Partnership, as each such agreement has heretofore been, and may
hereafter be, amended, restated, supplemented or otherwise modified.

6



--------------------------------------------------------------------------------



 



     “Patents” means (a) all letters patent of the United States, any other
country or any political subdivision thereof and all reissues and extensions
thereof, (b) all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part thereof
and (c) all rights to obtain any reissues or extensions of the foregoing.
     “Patent License” means all agreements, whether written or oral, providing
for the grant by or to the Grantor of any right to manufacture, use, import,
sell or offer for sale any invention covered in whole or in part by a Patent.
     “Permitted Contests” means the right of the Grantor or another Loan Party
to contest or protest any Lien (other than any such Lien that secures the
Secured Obligations), taxes (other than payroll taxes or taxes that are the
subject of a United States federal tax lien), or rental payment, provided that
(i) a reserve with respect to such obligation is established on such Loan
Party’s books and records in such amount as is required under GAAP, (ii) any
such protest is instituted promptly and prosecuted diligently by the applicable
Loan Party in good faith, and (iii) Lender is satisfied in its sole, good faith
discretion, that, while any such protest is pending, there will be no impairment
of the enforceability, validity, or priority of any of a Lender’s Liens.
     “Permitted Liens” means (i) any Liens held by Lender or an affiliate of
Lender, (ii) Liens for unpaid taxes that either are not yet delinquent, or do
not constitute an Event of Default hereunder and are the subject of a Permitted
Contest, (iii) Liens set forth on Schedule 8 to the extent of the Indebtedness
referenced therein, (iv) the interests of lessors under operating leases, (v)
Liens securing purchase money Indebtedness or the interests of lessors under
Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness, (vi) Liens arising by operation of law in favor of
warehousemen, landlords, carriers, mechanics, materialmen, or laborers, incurred
in the ordinary course of the Grantor’s business and not in connection with the
borrowing of money, and which Liens either (A) are for sums not yet delinquent,
or (B) are the subject of Permitted Contests, (vii) Liens arising from deposits
made in connection with obtaining worker’s compensation or other unemployment
insurance, (viii) Liens or deposits to secure performance of bids, tenders, or
leases incurred in the ordinary course of the Grantor’s business and not in
connection with the borrowing of money, (ix) Liens granted as security for
surety or appeal bonds in connection with obtaining such bonds in the ordinary
course of the Grantor’s business, and (x) Liens resulting from any judgment or
award that is not an Event of Default hereunder.
     “Permitted Purchase Money Indebtedness” means secured or unsecured purchase
money Indebtedness (including obligations under Capital Leases) incurred to
finance the acquisition of fixed assets or equipment, if such Indebtedness
(i) has a scheduled maturity and is not due on demand, (ii) does not exceed the
purchase price of the items being purchased, and (iii) is not secured by any
property or assets other than the item or items being purchased.
     “Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or any other entity of any kind or any
government or political subdivision or any agency, department or instrumentality
thereof.

7



--------------------------------------------------------------------------------



 



     “Pledged Collateral” means, collectively, the Pledged Notes, the Pledged
Stock, the Pledged Partnership Interests, the Pledged LLC Interests, any other
Investment Property of the Grantor, all certificates or other instruments
representing any of the foregoing and all Security Entitlements of the Grantor
in respect of any of the foregoing. Pledged Collateral may be General
Intangibles or Investment Property.
     “Pledged LLC Interests” means all right, title and interest of any the
Grantor as a member of any LLC and all right, title and interest of the Grantor
in, to and under any LLC Agreement to which it is a party.
     “Pledged Notes” means all right, title and interest of the Grantor in the
Instruments evidencing all Indebtedness owed to the Grantor, including all
Indebtedness described on Schedule 2, issued by the obligors named therein.
     “Pledged Partnership Interests” means all right, title and interest of the
Grantor as a limited or general partner in all Partnerships and all right, title
and interest of the Grantor in, to and under any Partnership Agreements to which
it is a party.
     “Pledged Stock” means the shares of capital stock owned by the Grantor,
including all shares of capital stock listed on Schedule 2.
     “Rate Management Transactions” means any transaction (including an
agreement with respect thereto) now existing or hereafter entered into among any
Loan Party, Lender or any affiliate of Lender, or any of its subsidiaries or
affiliates or their successors, which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.
     “Secured Obligations” means (a) any and all indebtedness, obligations, and
liabilities now existing or hereafter arising of the Grantor or any other Loan
Party to Lender (or any affiliate) or arising under or in connection with or
evidenced by (i) the Credit Documents, this Agreement, or any other Loan
Document, (ii) any other agreement relating to (A) letters of credit or pursuant
to any letter of credit agreements or applications (if any), or pursuant to any
agreement or document relating to Banking Services, (B) any agreement in respect
of any Rate Management Transaction, (C) any agreement for any electronic
transfers, treasury management, cash management services and deposit and
disbursement account liability, and (D) any agreement of guaranty, surety or
indemnity issued by such Person, (b) any and all indebtedness, obligations, and
liabilities, now existing or hereafter arising, whether absolute or contingent
and however and whenever created, arising, evidenced or acquired, of the Grantor
or any other Loan Party owed to Lender (or any affiliate of Lender), (and in
each instance in clauses (a) and (b) above, whether arising before or after the
filing of a petition in bankruptcy and including all interest accrued after any
such petition date), due or to become due, direct or indirect, absolute or
contingent, and howsoever evidenced, held or acquired, and (c) any and all
reasonable expenses

8



--------------------------------------------------------------------------------



 



and charges, legal or otherwise, suffered or incurred by Lender or any affiliate
of Lender in collecting or enforcing any such indebtedness, obligation, and
liability or in realizing on or protecting or preserving any security therefore,
including, without limitation, the Lien and security interest granted by any
Credit Document.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Subsidiary” of a Person means any corporation, partnership, limited
liability company or other entity in which such Person directly or indirectly
owns or controls the securities or other ownership interests having ordinary
voting power to elect a majority of the board of directors, or appoint managers
or other persons performing similar functions.
     “Trademark License” means any agreement, whether written or oral, providing
for the grant by or to the Grantor of any right to use any Trademark.
     “Trademarks” means (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and, in each case, all
goodwill associated therewith, whether now existing or hereafter adopted or
acquired, all registrations and recordings thereof and all applications in
connection therewith, in each case whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof, or
otherwise, and all common-law rights related thereto, and (b) the right to
obtain all renewals thereof.
     “Trust” means one or more of the Delaware statutory trusts created pursuant
to the Master Trust Agreement.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the State of Ohio; provided, however, that, in the event that, by reason of
mandatory provisions of Law, any of the attachment, perfection or priority of
Lender’s security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of Ohio, the
term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions.
     “Vehicles” means all vehicles covered by a certificate of title law of any
state.
     Section 1.2 Certain Other Terms
     (a) In this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding” and the
word “through” means “to and including.”
     (b) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar
terms refer to this Agreement as a whole and not to any particular Article,
Section, subsection or clause in this Agreement.

9



--------------------------------------------------------------------------------



 



     (c) References herein to a Schedule, Article, Section, subsection or clause
refer to the appropriate Schedule to, or Article, Section, subsection or clause
in this Agreement.
     (d) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
     (e) Any reference in this Agreement to a Loan Document shall include all
appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative.
     (f) The term “Lender” includes its successors.
     (g) References in this Agreement to any statute shall be to such statute as
amended or modified and in effect from time to time.
ARTICLE II Grant of Security Interest
     Section 2.1 Collateral
     For the purposes of this Agreement, all of the following property now owned
or at any time hereafter acquired by the Grantor or in which the Grantor now has
or at any time in the future may acquire any right, title or interests, to the
extent that any such property relates to assets of Grantor under the Master
Trust Agreement, is collectively referred to as the “Collateral”:
     all Accounts and all rights to payment of monetary obligations, whether or
not earned by performance, for property that has been or is to be sold, leased,
licensed, assigned or otherwise disposed of, or for services rendered or to be
rendered, to a government, state, or governmental unit; all Chattel Paper; all
Deposit Accounts; any amounts or refunds received from or in connection with any
taxing authority; all Documents; all Equipment; all General Intangibles
(including, without limitation, all contractual rights arising under any
purchase agreement or assignments relating to mortgage loans); all Instruments;
all Inventory; all Investment Property; all Letter-of-Credit Rights; all
Vehicles; the Commercial Tort Claims described on Schedule 7 and on any
supplement thereto received by Lender; all books and records pertaining to the
other property described in this Section 2.1; all other goods and personal
property of the Grantor, whether tangible or intangible and wherever located;
all property of the Grantor held by Lender, including all property of every
description, in the possession or custody of or in transit to Lender for any
purpose, including safekeeping, collection or pledge, for the account of the
Grantor or as to which the Grantor may have any right or power; and to the
extent not otherwise included, all Proceeds.
     Section 2.2 Grant of Security Interest in Collateral
     The Grantor, as collateral security for the full, prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations, hereby collaterally assigns, mortgages,
pledges and hypothecates to Lender, and grants (whether under the UCC or
otherwise) to Lender a lien on and security interest in, and a

10



--------------------------------------------------------------------------------



 



collateral assignment of, all of its right, title and interest in, to and under
the Collateral of the Grantor; provided, however, that the foregoing grant of
security interest shall not include a security interest in any Excluded
Property; provided, further, that, if and when any property shall cease to be
Excluded Property, Lender shall have, and at all times after the date hereof
deemed to have had, a security interest in such property.
     Section 2.3 Cash Collateral Accounts
     Lender may, in its discretion, establish one or more Cash Collateral
Accounts with Lender, one or more other Deposit Account Banks and one or more
Approved Securities Intermediaries as it in its sole discretion shall determine.
Each such account shall be in the name of Lender (but may also have words
referring to the Grantor and such account’s purpose). The Grantor agrees that
each such Cash Collateral Account shall be under the sole dominion and control
of Lender. Lender shall be the sole Entitlement Holder with respect to each
Securities Account constituting a Cash Collateral Account and the only Persons
authorized to give Entitlement Orders with respect thereto. Neither the Grantor
nor any other Loan Party or Person claiming on behalf of or through the Grantor
or any other Loan Party shall have any right to demand payment of any funds held
in any Cash Collateral Account at any time prior to the termination of all
outstanding Letters of Credit and the indefeasible payment in full of all
Secured Obligations. During the continuance of any Event of Default, Lender
shall apply all funds on deposit in any Cash Collateral Account as Lender may
elect.
ARTICLE III Representations and Warranties
     To induce Lender to enter into or maintain the Credit Documents, the
Grantor hereby represents and warrants each of the following to Lender:
     Section 3.1 Title; No Other Liens
     Except for the Lien granted to Lender pursuant to this Agreement, the other
Loan Documents and Permitted Liens, the Grantor is the record and beneficial
owner of the Pledged Collateral pledged by it hereunder constituting Instruments
or certificated securities, is the Entitlement Holder of all such Pledged
Collateral constituting Investment Property held in a Securities Account and has
rights in or the power to transfer each other item of Collateral in which a Lien
is granted by it hereunder, free and clear of any Lien.
     Section 3.2 Perfection and Priority
     The security interest granted pursuant to this Agreement shall constitute a
valid and continuing perfected security interest in favor of Lender in the
Collateral for which perfection is governed by the UCC or filing with the United
States Copyright Office upon (i) the completion of the filings and other actions
specified on Schedule 3 which, in the case of all filings and other documents
referred to on such schedule, have been delivered to Lender in completed and
duly executed form), (ii) the delivery to Lender of all Collateral consisting of
Instruments and certificated securities, in each case properly endorsed for
transfer to Lender or in blank, (iii) the execution of Control Account
Agreements with respect to Investment Property not in certificated form,
(iv) the execution of Deposit Account Control Agreements with respect to all
Deposit Accounts and (v) all appropriate filings having been made with the
United States Copyright

11



--------------------------------------------------------------------------------



 



Office. Such security interest shall be prior to all other Liens on the
Collateral except for Permitted Liens having priority over Lender’s Lien by
operation of law or otherwise, as permitted under this Agreement or any other
Loan Documents.
     Section 3.3 Name; Jurisdiction of Organization; Chief Executive Office
     Except as set forth on Schedule 1, within the five-year period preceding
the date hereof, the Grantor has not had, or operated in any jurisdiction, under
any trade name, fictitious name or other name other than its legal name, and the
Grantor’s jurisdiction of organization, organizational identification number, if
any, and the location of the Grantor’s chief executive office or sole place of
business is specified on Schedule 1.
     Section 3.4 Inventory and Equipment
     The Grantor’s Inventory and Equipment (other than mobile goods and
Inventory or Equipment in transit) are kept at the locations listed on
Schedule 4 as supplemented pursuant to the terms hereof.
     Section 3.5 Pledged Collateral
     (a) The Pledged Stock, Pledged Partnership Interests and Pledged LLC
Interests pledged hereunder by the Grantor are listed on Schedule 2 and
constitute that percentage of the issued and outstanding equity of all classes
of each issuer thereof as set forth on Schedule 2.
     (b) All of the Pledged Stock, Pledged Partnership Interests and Pledged LLC
Interests have been duly and validly issued and are fully paid and
nonassessable.
     (c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law).
     (d) Except for Pledged Collateral and Additional Pledged Collateral not
required to be delivered to Lender pursuant to Section 4.7, all Pledged
Collateral and, if applicable, any Additional Pledged Collateral, consisting of
certificated securities or Instruments has been delivered to Lender in
accordance with Section 4.4(a).
     (e) All Pledged Collateral held by a Securities Intermediary in a
Securities Account is in a Control Account.
     (f) Other than the Pledged Partnership Interests and the Pledged LLC
Interests that constitute General Intangibles, there is no Pledged Collateral
other than (i) that represented by certificated securities or Instruments in the
possession of Lender, or (ii) that consisting of Financial Assets currently held
in a Control Account.

12



--------------------------------------------------------------------------------



 



     Section 3.6 Accounts
     No amount in excess of $5,000 payable to the Grantor under or in connection
with any Account is evidenced by any Instrument or Chattel Paper that has not
been delivered to Lender, properly endorsed for transfer, to the extent delivery
is required by Section 4.4.
     Section 3.7 Intellectual Property
     (a) Schedule 5 lists all Material Intellectual Property of the Grantor,
separately identifying that owned by the Grantor and that licensed to the
Grantor. The Material Intellectual Property set forth on Schedule 5 for the
Grantor constitutes all of the intellectual property rights necessary to conduct
its business.
     (b) All Material Intellectual Property owned by the Grantor is valid,
subsisting, unexpired and enforceable, has not been adjudged invalid and has not
been abandoned and the use thereof in the business of the Grantor does not
infringe the intellectual property rights of any other Person.
     (c) Except as set forth in Schedule 5, none of the Material Intellectual
Property owned by the Grantor is the subject of any licensing or franchise
agreement pursuant to which the Grantor is the licensor or franchisor.
     (d) No holding, decision or judgment has been rendered by any Governmental
Authority that would limit, cancel or question the validity of, or the Grantor’s
rights in, any Material Intellectual Property.
     (e) Except as set forth in Schedule 5, no action or proceeding seeking to
limit, cancel or question the validity of any Material Intellectual Property
owned by the Grantor or the Grantor’s ownership interest therein is pending or,
to the knowledge of the Grantor, threatened. There are no claims, judgments or
settlements to be paid by the Grantor relating to the Material Intellectual
Property.
         Section 3.8 Deposit Accounts; Securities Accounts
     The only Deposit Accounts or Securities Accounts maintained by the Grantor
are those listed on Schedule 6 as supplemented pursuant to the terms hereof.
         Section 3.9 Commercial Tort Claims
     The only existing or potential Commercial Tort Claims pending or threatened
in writing of the Grantor existing (regardless of whether the amount, defendant
or other material facts can be determined and regardless of whether such
Commercial Tort Claim has been asserted, threatened or has otherwise been made
known to the obligee thereof or whether litigation has been commenced for such
claims) are those listed on Schedule 7 as supplemented pursuant to the terms
hereof.

13



--------------------------------------------------------------------------------



 



ARTICLE IV Covenants
     The Grantor agrees with Lender to the following, as long as any Secured
Obligation remains outstanding or Lender has any obligation to extend credit to
any Loan Party under any Loan Document, and, in each case, unless Lender
otherwise consents in writing:
     Section 4.1 Generally
     The Grantor shall (a) except for the security interest created by this
Agreement, not create or suffer to exist any Lien upon or with respect to any
Collateral, except Permitted Liens, (b) not use or permit any Collateral to be
used unlawfully or in violation of any provision of this Agreement, any other
Loan Document, any applicable Law or any policy of insurance covering the
Collateral, (c) not sell, transfer or assign (by operation of law or otherwise)
any Collateral except as permitted under the Loan Documents, (d) not enter into
any agreement or undertaking restricting the right or ability of the Grantor or
Lender to sell, assign or transfer any Collateral except as permitted under the
Loan Documents and (e) promptly notify Lender of its entry into any agreement or
assumption of undertaking that restricts the ability to sell, assign or transfer
any Collateral.
     Section 4.2 Maintenance of Perfected Security Interest; Further
Documentation
     (a) At any time and from time to time, upon the written request of Lender,
and at the sole expense of the Borrowers, the Grantor shall maintain the
security interest created by this Agreement as a perfected security interest
having at least the priority described in Section 3.2 and shall defend such
security interest against the claims and demands of all Persons.
     (b) At any time and from time to time, upon the written request of Lender,
the Grantor shall furnish to Lender from time to time (i) statements and
schedules identifying and describing the Collateral as required to be furnished
to the depositor, the certificateholders or the owners pursuant to the terms of
the Master Trust Agreement and (ii) such other reports in connection with the
Collateral as Lender may reasonably request, all in reasonable detail at the
sole expense of the Borrowers.
     (c) At any time and from time to time, upon the written request of Lender,
and at the sole expense of the Borrowers, the Grantor shall promptly and duly
execute and deliver, and have recorded, such further instruments and documents
and take such further action as Lender may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including the filing of any financing or continuation
statement under the UCC (or other similar laws) in effect in any jurisdiction
with respect to the security interest created hereby and the execution and
delivery of Deposit Account Control Agreements and Control Account Agreements.
     Section 4.3 Changes in Locations, Name, Etc.
     (a) Except upon 15 days’ prior written notice to Lender and delivery to
Lender of (i) all additional documents reasonably requested by Lender to
maintain the validity, perfection and priority of the security interests
provided for herein and (ii) if applicable, a written

14



--------------------------------------------------------------------------------



 



supplement to Schedule 4 showing any additional location at which Inventory or
Equipment shall be kept, the Grantor shall not do any of the following:
     (i) permit any Inventory or Equipment to be kept at a location other than
those listed on Schedule 4, except for Inventory or Equipment in transit to and
from such locations;
     (ii) change its jurisdiction of organization or the location of its chief
executive office or sole place of business from that referred to in Section 3.3;
or
     (iii) change its name, identity or corporate structure to such an extent
that any financing statement filed in connection with this Agreement would
become seriously misleading.
     (b) The Grantor shall keep and maintain at its own cost and expense
satisfactory and complete records of the Collateral, including a record of all
payments received and all credits granted with respect to the Collateral and all
other dealings with the Collateral. Except to the extent any such Vehicle is
Excluded Property, if requested by Lender, the security interest of Lender shall
be noted on the certificate of title of each Vehicle.
     Section 4.4 Pledged Collateral
     (a) The Grantor shall (i) deliver to Lender, all certificates and
Instruments representing or evidencing any Pledged Collateral (including
Additional Pledged Collateral), whether now existing or hereafter acquired, in
suitable form for transfer by delivery or, as applicable, accompanied by the
Grantor’s endorsement, where necessary, or duly executed instruments of transfer
or assignment in blank, all in form and substance satisfactory to Lender,
together, in respect of any Additional Pledged Collateral, with a Pledge
Amendment, duly executed by the Grantor, in substantially form substance
acceptable to Lender or such other documentation acceptable to Lender and
(ii) maintain all other Pledged Collateral constituting Investment Property in a
Control Account. The Grantor authorizes Lender to attach each Pledge Amendment
to this Agreement. From and after the occurrence and during the continuance of
an Event of Default, Lender shall have the right, at any time in its discretion
and without notice to any Loan Party, to transfer to or to register in its name
or in the name of its nominees any Pledged Collateral. Lender shall have the
right at any time to exchange any certificate or instrument representing or
evidencing any Pledged Collateral for certificates or instruments of smaller or
larger denominations.
     (b) Except as provided in Article V, the Grantor shall be entitled to
receive all cash dividends paid in respect of the Pledged Collateral (other than
liquidating or similar dividends) with respect to the Pledged Collateral. Any
sums paid upon or in respect of any Pledged Collateral upon the liquidation or
dissolution of any issuer of any Pledged Collateral, any distribution of capital
made on or in respect of any Pledged Collateral or any property distributed upon
or with respect to any Pledged Collateral pursuant to the recapitalization or
reclassification of the capital of any issuer of Pledged Collateral or pursuant
to the reorganization thereof shall, unless otherwise subject to a perfected
security interest in favor of Lender, be delivered to Lender to be held by it
hereunder as additional collateral security for the Secured Obligations. If

15



--------------------------------------------------------------------------------



 



any sum of money or property so paid or distributed in respect of any Pledged
Collateral shall be received by the Grantor, such the Grantor shall, until such
money or property is paid or delivered to Lender, hold such money or property in
trust for Lender, segregated from other funds the Grantor, as additional
security for the Secured Obligations.
     (c) Except as provided in Article V, the Grantor shall be entitled to
exercise all voting, consent and corporate rights with respect to the Pledged
Collateral; provided, however, that no vote shall be cast, consent given or
right exercised or other action taken by the Grantor that would impair the
Collateral, be inconsistent with or result in any violation of any provision of
this Agreement or any other Loan Document or, without prior notice to Lender,
enable or permit any issuer of Pledged Collateral to issue any stock or other
equity securities of any nature or to issue any other securities convertible
into or granting the right to purchase or exchange for any stock or other equity
securities of any nature of any issuer of Pledged Collateral.
     (d) The Grantor shall not grant control over any Investment Property to any
Person other than Lender.
     (e) In the case of the Grantor that is an issuer of Pledged Collateral, the
Grantor agrees to be bound by the terms of this Agreement relating to the
Pledged Collateral issued by it and shall comply with such terms insofar as such
terms are applicable to it. In the case of the Grantor that is a partner in a
Partnership, the Grantor hereby consents to the extent required by the
applicable Partnership Agreement to the pledge by the Grantor, pursuant to the
terms hereof, of the Pledged Partnership Interests in such Partnership and to
the transfer of such Pledged Partnership Interests to Lender or its nominee and
to the substitution of Lender or its nominee as a substituted partner in such
Partnership with all the rights, powers and duties of a general partner or a
limited partner, as the case may be. In the case of the Grantor that is a member
of an LLC, the Grantor hereby consents to the extent required by the applicable
LLC Agreement to the pledge by the Grantor, pursuant to the terms hereof, of the
Pledged LLC Interests in such LLC and to the transfer of such Pledged LLC
Interests to Lender or its nominee and to the substitution of Lender or its
nominee as a substituted member of the LLC with all the rights, powers and
duties of a member of the LLC in question.
     (f) The Grantor shall not agree to any amendment of an LLC Agreement or
Partnership Agreement that in any way adversely affects the perfection of the
security interest of Lender in the Pledged Partnership Interests or Pledged LLC
Interests pledged by the Grantor hereunder, including any amendment electing to
treat the membership interest or partnership interest of the Grantor as a
security under Article 8 of the UCC.
     Section 4.5 Control Accounts; Approved Deposit Accounts
     (a) The Grantor shall use its best efforts to get control agreements on all
accounts within 30 days of the date hereof, and shall (i) deposit in an Approved
Deposit Account all cash received by the Grantor, (ii) not establish or maintain
any Securities Account that is not a Control Account and (iii) not establish or
maintain any Deposit Account other than with a Deposit Account Bank, Lender or
an affiliate of Lender.

16



--------------------------------------------------------------------------------



 



     (b) The Grantor shall instruct each Account Debtor or other Person
obligated to make a payment to the Grantor under a General Intangible to make
payment, or to continue to make payment, as the case may be, to an Approved
Deposit Account and shall deposit in an Approved Deposit Account all Proceeds of
such Accounts and General Intangibles received by the Grantor from any other
Person immediately upon receipt.
     (c) In the event (i) the Grantor or any Approved Securities Intermediary or
Deposit Account Bank shall, after the date hereof, terminate an agreement with
respect to the maintenance of a Control Account or Approved Deposit Account for
any reason, (ii) Lender shall demand such termination as a result of the failure
of an Approved Securities Intermediary or Deposit Account Bank to comply with
the terms of the applicable Control Account Agreement or Deposit Account Control
Agreement, or (iii) Lender determines in its sole good faith discretion that the
financial condition of an Approved Securities Intermediary or Deposit Account
Bank, as the case may be, has materially deteriorated, the Grantor agrees to
notify all of its obligors that were making payments to such terminated Control
Account or Approved Deposit Account, as the case may be, to make all future
payments to another Control Account or Approved Deposit Account, as the case may
be.
     (d) Lender agrees that it shall not provide any instruction with respect to
any Approved Deposit Account or Control Account unless an Event of Default has
occurred and is continuing.
     Section 4.6 Accounts
     (a) The Grantor shall not, other than in the ordinary course of business
consistent with its past practice, (i) grant any extension of the time of
payment of any Account, (ii) compromise or settle any Account for less than the
full amount thereof, (iii) release, wholly or partially, any Person liable for
the payment of any Account, (iv) allow any credit or discount on any Account or
(v) amend, supplement or modify any Account in any manner that could adversely
affect the value thereof.
     (b) Lender shall have the right to make test verifications of the Accounts
in any manner and through any medium that Lender reasonably considers advisable,
and the Grantor shall furnish all such assistance and information as Lender may
reasonably require in connection therewith. At any time and from time to time,
upon Lender’s request and at the expense of the Grantor, the Grantor shall cause
independent public accountants or others satisfactory to Lender to furnish to
Lender reports showing reconciliations, aging and test verifications of, and
trial balances for, the Accounts.
     Section 4.7 Delivery of Instruments and Chattel Paper
     If any amount in excess of $5,000 payable under or in connection with any
Collateral owned by the Grantor shall be or become evidenced by an Instrument or
Chattel Paper, the Grantor shall immediately deliver such Instrument or Chattel
Paper to Lender, duly indorsed in a manner satisfactory to Lender, or, if
consented to by Lender, shall mark all such Instruments and Chattel Paper with
the following legend: “This writing and the obligations evidenced or secured
hereby are subject to the security interest of The Huntington National Bank”.

17



--------------------------------------------------------------------------------



 



         Section 4.8 Intellectual Property
     (a) The Grantor (either itself or through licensees) shall (i) continue to
use each Trademark that is Material Intellectual Property in order to maintain
such Trademark in full force and effect with respect to each class of goods for
which such Trademark is currently used, free from any claim of abandonment for
non-use, (ii) maintain as in the past the quality of products and services
offered under such Trademark, (iii) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
Law, (iv) not adopt or use any mark that is confusingly similar or a colorable
imitation of such Trademark unless Lender shall obtain a perfected security
interest in such mark pursuant to this Agreement and (v) not (and not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby such Trademark may become invalidated or impaired in any way.
     (b) The Grantor (either itself or through licensees) shall not do any act,
or omit to do any act, whereby any Patent that is Material Intellectual Property
may become forfeited, abandoned or dedicated to the public.
     (c) The Grantor (either itself or through licensees) (i) shall not (and
shall not permit any licensee or sublicensee thereof to) do any act or omit to
do any act whereby any portion of the Copyrights that is Material Intellectual
Property may become invalidated or otherwise impaired and (ii) shall not (either
itself or through licensees) do any act whereby any portion of the Copyrights
that is Material Intellectual Property may fall into the public domain.
     (d) The Grantor (either itself or through licensees) shall not do any act,
or omit to do any act, whereby any trade secret that is Material Intellectual
Property may become publicly available or otherwise unprotectable.
     (e) The Grantor (either itself or through licensees) shall not do any act
that knowingly uses any Material Intellectual Property to infringe the
intellectual property rights of any other Person.
     (f) The Grantor shall notify Lender immediately if it knows, or has reason
to know, that any application or registration relating to any Material
Intellectual Property may become forfeited, abandoned or dedicated to the
public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding the Grantor’s
ownership of, right to use, interest in, or the validity of, any Material
Intellectual Property or the Grantor’s right to register the same or to own and
maintain the same.
     (g) Whenever the Grantor, either by itself or through any agent, licensee
or designee, shall file an application for the registration of any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency within or outside the United
States, the Grantor shall report such filing to Lender within five Business Days
after the last day of the fiscal quarter in which such filing occurs. Upon
request of Lender, the Grantor shall execute and deliver, and have recorded, all
agreements, instruments, documents and papers as Lender may request to evidence
Lender’s security interest in any

18



--------------------------------------------------------------------------------



 



Copyright, Patent or Trademark and the goodwill and general intangibles of the
Grantor relating thereto or represented thereby.
     (h) The Grantor shall take all reasonable actions necessary or requested by
Lender, including in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of any Copyright, Trademark or
Patent that is Material Intellectual Property, including filing of applications
for renewal, affidavits of use, affidavits of incontestability and opposition
and interference and cancellation proceedings.
     (i) In the event that any Material Intellectual Property is infringed upon
or misappropriated or diluted by a third party, the Grantor shall notify Lender
promptly after the Grantor learns thereof. The Grantor shall take appropriate
action in response to such infringement, misappropriation of dilution, including
promptly bringing suit for infringement, misappropriation or dilution and to
recover all damages for such infringement, misappropriation of dilution, and
shall take such other actions as may be appropriate in its reasonable judgment
under the circumstances to protect such Material Intellectual Property.
     (j) Unless otherwise agreed to by Lender, the Grantor shall execute and
deliver to Lender for filing in (i) the United States Copyright Office a
short-form copyright security agreement in form and substance acceptable to
Lender, (ii) in the United States Patent and Trademark Office a short-form
patent security agreement in form and substance acceptable to Lender and
(iii) the United States Patent and Trademark Office a short-form trademark
security agreement in form and substance acceptable to Lender.
         Section 4.9 Vehicles
     Upon the request of Lender, on or before the date of this Agreement and
within ten (10) days after the date of acquisition of any Vehicle acquired after
the date hereof, the Grantor shall execute a short-form motor vehicle security
agreement, in form and substance acceptable to Lender, specifically describing
each Vehicle owned by the Grantor. In addition, upon the request of Lender,
within 30 days after the date of such request and, with respect to any Vehicle
acquired by the Grantor subsequent to the date of any such request, within
30 days after the date of acquisition thereof, the Grantor shall (i) file all
applications for certificates of title or ownership indicating Lender’s first
priority security interest in the Vehicle covered by such certificate and any
other necessary documentation, in each office in each jurisdiction that Lender
shall deem advisable to perfect its security interests in the Vehicles.
         Section 4.10 Notice of Commercial Tort Claims
     The Grantor agrees that, if it shall acquire any interest in any Commercial
Tort Claim (whether from another Person or because such Commercial Tort Claim
shall have come into existence), (i) the Grantor shall, immediately upon such
acquisition, deliver to Lender, in each case in form and substance satisfactory
to Lender, a notice of the existence and nature of such Commercial Tort Claim
and deliver a supplement to Schedule 7 containing a specific description of such
Commercial Tort Claim, certified by the Grantor as true, correct and complete,
(ii) the

19



--------------------------------------------------------------------------------



 



provision of Section 2.1 shall apply to such Commercial Tort Claim (and the
Grantor authorizes Lender to supplement such schedule with a description of such
Commercial Tort Claim if the Grantor fails to deliver the supplement described
in clause (i)) and (iii) the Grantor shall execute and deliver to Lender, in
each case in form and substance satisfactory to Lender, any certificate,
agreement and other document, and take all other action, deemed by Lender to be
reasonably necessary or appropriate for Lender to obtain a first-priority,
perfected security interest in all such Commercial Tort Claims. Any supplement
to Schedule 7 delivered pursuant to this Section 4.10 shall become part of
Schedule 7 for all purposes hereunder other than, absent a written consent of
Lender, for purpose of the representations and warranties set forth in
Section 3.9.
ARTICLE V Remedial Provisions
     Section 5.1 Code and Other Remedies
     During the continuance of an Event of Default, Lender may exercise, in
addition to all other rights and remedies granted to Lender in this Agreement
and in any other instrument or agreement securing, evidencing or relating to the
Secured Obligations, all rights and remedies of a secured party under the UCC or
any other applicable Law. Without limiting the generality of the foregoing,
Lender, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by Law referred
to below) to or upon the Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon any
Collateral, and may forthwith sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver any Collateral (or contract to do
any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of Lender or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. Lender shall have the right upon any such public sale or sales,
and, to the extent permitted by Law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in the Grantor, which right or equity is hereby waived and
released. The Grantor further agrees, at Lender’s request, to assemble the
Collateral and make it available to Lender at places that Lender shall
reasonably select, whether at the Grantor’s premises or elsewhere. Lender shall
apply the net proceeds of any action taken by it pursuant to this Section 5.1,
after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any Collateral
or in any way relating to the Collateral or the rights of Lender hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the Secured Obligations, in such order as the Loan Documents shall
prescribe (or if no such order is prescribed therein, then in such order as
Lender may elect), and only after such application and after the payment by
Lender of any other amount required by any provision of Law, need Lender account
for the surplus, if any, to the Grantor. To the extent permitted by applicable
Law, the Grantor waives all claims, damages and demands it may acquire against
Lender arising out of the exercise by them of any rights hereunder. If any
notice of a proposed sale or other disposition of Collateral shall be required
by Law, such notice shall be deemed reasonable and proper if given at least
10 days before such sale or other disposition.

20



--------------------------------------------------------------------------------



 



     Section 5.2 Accounts and Payments in Respect of General Intangibles
     (a) If required by Lender in writing at any time during the continuance of
an Event of Default, the Grantor shall cause all payment of Accounts or payment
in respect of General Intangibles to be directed to a Cash Collateral Account,
and if collected by any Loan Party, each such payment shall be forthwith
deposited by the Grantor in the exact form received, duly indorsed by the
Grantor to Lender if required, in a Cash Collateral Account. Until so turned
over, each such payment shall be held by the Grantor in trust for Lender,
segregated from other funds of the Grantor. Each such deposit of Proceeds of
Accounts and payments in respect of General Intangibles shall be accompanied by
a report identifying in reasonable detail the nature and source of the payments
included in the deposit.
     (b) At Lender’s request in writing, during the continuance of an Event of
Default, the Grantor shall deliver to Lender all original and other documents
evidencing, and relating to, the agreements and transactions that gave rise to
the Accounts or payments in respect of General Intangibles, including all
original orders, invoices and shipping receipts.
     (c) Lender may, without notice, at any time during the continuance of an
Event of Default, limit or terminate the authority of the Grantor to collect its
Accounts or amounts due under General Intangibles or any thereof.
     (d) Lender in its own name or in the name of others may at any time during
the continuance of an Event of Default communicate with Account Debtors to
verify with them to Lender’s satisfaction the existence, amount and terms of any
Account or amounts due under any General Intangible.
     (e) Upon the request of Lender in writing at any time after the occurrence
of an Event of Default, the Grantor shall notify Account Debtors that the
Accounts or General Intangibles have been collaterally assigned to Lender and
that payments in respect thereof shall be made directly to Lender or to a Cash
Collateral Account. In addition, Lender may at any time during the continuance
of an Event of Default enforce the Grantor’s rights against such Account Debtors
and obligors of General Intangibles.
     (f) Anything herein to the contrary notwithstanding, the Grantor shall
remain liable under each of the Accounts and payments in respect of General
Intangibles to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. Lender shall not have any obligation or liability
under any agreement giving rise to an Account or a payment in respect of a
General Intangible by reason of or arising out of this Agreement or the receipt
by Lender of any payment relating thereto, nor shall Lender be obligated in any
manner to perform any obligation of any Loan Party under or pursuant to any
agreement giving rise to an Account or a payment in respect of a General
Intangible, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.

21



--------------------------------------------------------------------------------



 



         Section 5.3 Pledged Collateral
     (a) During the continuance of an Event of Default, upon notice by Lender to
the Grantor, (i) Lender shall have the right to receive any Proceeds of the
Pledged Collateral and make application thereof to the Secured Obligations in
the order set forth in the Loan Documents (or if no such order is set forth
therein, then in such order as Lender may elect) and (ii) Lender or its nominee
may exercise (A) any voting, consent, corporate and other right pertaining to
the Pledged Collateral at any meeting of shareholders, partners or members, as
the case may be, of the relevant issuer or issuers of Pledged Collateral or
otherwise and (B) any right of conversion, exchange and subscription and any
other right, privilege or option pertaining to the Pledged Collateral as if it
were the absolute owner thereof (including the right to exchange at its
discretion any of the Pledged Collateral upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of any issuer of Pledged Collateral, the right to deposit and deliver
any Pledged Collateral with any committee, depositary, transfer agent, registrar
or other designated agency upon such terms and conditions as Lender may
determine), all without liability except to account for property actually
received by it; provided, however, that Lender shall have no duty to any the
Grantor or any other Loan Party to exercise any such right, privilege or option
and shall not be responsible for any failure to do so or delay in so doing.
     (b) In order to permit Lender to exercise the voting and other consensual
rights that they may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions that they may be entitled to receive
hereunder, (i) the Grantor shall, promptly execute and deliver (or cause to be
executed and delivered) to Lender all such proxies, dividend payment orders and
other instruments as Lender may from time to time reasonably request and
(ii) without limiting the effect of clause (i) above, the Grantor hereby grants
to Lender an irrevocable proxy to vote all or any part of the Pledged Collateral
and to exercise all other rights, powers, privileges and remedies to which a
holder of the Pledged Collateral would be entitled (including giving or
withholding written consents of shareholders, partners or members, as the case
may be, calling special meetings of shareholders, partners or members, as the
case may be, and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Collateral on the record books of the issuer thereof) by any other
Person (including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations.
     (c) The Grantor hereby expressly authorizes and instructs each issuer of
any Pledged Collateral pledged hereunder by the Grantor to (i) comply with any
instruction received by it from Lender in writing that (A) states that an Event
of Default has occurred and is continuing and (B) is otherwise in accordance
with the terms of this Agreement, without any other or further instructions from
the Grantor, and the Grantor agrees that such issuer shall be fully protected in
so complying and (ii)  unless otherwise expressly permitted hereby, pay any
dividend or other payment with respect to the Pledged Collateral directly to
Lender.

22



--------------------------------------------------------------------------------



 



         Section 5.4 Proceeds to be Turned Over To Lender
     All Proceeds received by Lender hereunder during the continuance of an
Event of Default shall be held by Lender in a Cash Collateral Account. All
Proceeds while held by Lender in a Cash Collateral Account (or by the Grantor in
trust for Lender) shall continue to be held as collateral security for the
Secured Obligations and shall not constitute payment thereof until applied to
the payment of the Secured Obligations.
         Section 5.5 Sale of Pledged Collateral
     (a) The Grantor recognizes that Lender may be unable to effect a public
sale of any Pledged Collateral by reason of certain prohibitions contained in
the Securities Act and applicable state securities laws or otherwise or may
determine that a public sale is impracticable or not commercially reasonable
and, accordingly, may resort to one or more private sales thereof to a
restricted group of purchasers that shall be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. The Grantor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner, provided that such deposition is in
compliance with the Uniform Commercial Code. Lender shall be under no obligation
to delay a sale of any Pledged Collateral for the period of time necessary to
permit the issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such issuer
would agree to do so.
     (b) The Grantor agrees to use its best efforts to do or cause to be done
all such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Collateral pursuant to this Section 5.5 valid and binding
and in compliance with all other applicable Law. The Grantor further agrees that
a breach of any covenant contained in this Section 5.5 will cause irreparable
injury to Lender, that Lender has no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section 5.5 shall be specifically enforceable against the Grantor, and the
Grantor hereby waives and agrees not to assert any defense against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred under any Loan Document.
         Section 5.6 Deficiency
     The Grantor shall remain liable for any deficiency if the proceeds of any
sale or other disposition of the Collateral are insufficient to pay the Secured
Obligations and the reasonable fees and disbursements of any attorney employed
by Lender to collect such deficiency.
ARTICLE VI Lender
         Section 6.1 Lender’s Appointment as Attorney-in-Fact
     (a) The Grantor hereby irrevocably constitutes and appoints Lender and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Grantor and in the name of the

23



--------------------------------------------------------------------------------



 



Grantor or in its own name, for the purpose of carrying out the terms of this
Agreement, to take any appropriate action and to execute any document or
instrument that may be necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, the Grantor
hereby gives Lender the power and right, on behalf of the Grantor, upon notice
to or assent by the Grantor, to do any of the following:
     (i) in the name of the Grantor or its own name, or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due under any Account or General
Intangible or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by Lender for the purpose of collecting any such moneys due under
any Account or General Intangible or with respect to any other Collateral
whenever payable;
     (ii) in the case of any Intellectual Property, execute and deliver, and
have recorded, any agreement, instrument, document or paper as Lender may
request to evidence Lender’s security interest in such Intellectual Property and
the goodwill and General Intangibles of the Grantor relating thereto or
represented thereby;
     (iii) pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repair or pay or discharge any insurance
called for by the terms of this Agreement (including all or any part of the
premiums therefore and the costs thereof);
     (iv) execute, in connection with any sale provided for in Section 5.1 or
Section 5.5, any endorsement, assignment or other instrument of conveyance or
transfer with respect to the Collateral; or
     (v) (A) direct any party liable for any payment under any Collateral to
make payment of any moneys due or to become due thereunder directly to Lender or
as Lender shall direct, (B) ask or demand for, collect, and receive payment of
and receipt for, any moneys, claims and other amounts due or to become due at
any time in respect of or arising out of any Collateral, (C) sign and indorse
any invoice, freight or express bill, bill of lading, storage or warehouse
receipt, draft against debtors, assignment, verification, notice and other
document in connection with any Collateral, (D) commence and prosecute any suit,
action or proceeding at law or in equity in any court of competent jurisdiction
to collect any Collateral and to enforce any other right in respect of any
Collateral, (E) defend any suit, action or proceeding brought against the
Grantor with respect to any Collateral, (F) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as Lender may deem appropriate, (G) assign any Copyright,
Patent or Trademark (along with the goodwill of the business to which any such
Trademark pertains) throughout the world for such term or terms, on such
conditions, and in such manner as Lender shall in its sole discretion determine,
including the execution and filing of any document necessary to effectuate or
record such assignment and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any Collateral as fully and
completely as though Lender was the absolute owner thereof for all purposes, and
do, at

24



--------------------------------------------------------------------------------



 



Lender’s option and the Grantor’s expense, at any time, or from time to time,
all acts and things that Lender deems necessary to protect, preserve or realize
upon the Collateral and Lender’s security interests therein and to effect the
intent of this Agreement, all as fully and effectively as the Grantor might do.
     (b) If the Grantor fails to perform or comply with any of its agreements
contained herein, Lender, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.
     (c) The expenses of Lender incurred in connection with actions undertaken
as provided in this Section 6.1, together with interest thereon at a rate per
annum equal to the highest rate per annum at which interest would then be
payable on any past due amount under any Credit Document from the date of
payment by Lender to the date reimbursed by the Grantor, shall be payable by the
Grantor to Lender on demand.
     (d) The Grantor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
         Section 6.2 Duty of Lender
     Lender’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession shall be to deal with it in the
same manner as Lender deals with similar property for its own account. Neither
Lender, nor any of its respective officers, directors, employees or agents shall
be liable for failure to demand, collect or realize upon any Collateral or for
any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of the Grantor or any other Person or
to take any other action whatsoever with regard to any Collateral. The powers
conferred on Lender hereunder are solely to protect Lender’s interest in the
Collateral and shall not impose any duty upon Lender to exercise any such
powers. Lender shall be accountable only for amounts that Lender actually
receives as a result of the exercise of such powers, and neither Lender nor any
of Lender’s officers, directors, employees or agents shall be responsible to the
Grantor for any act or failure to act hereunder, except for Lender’s gross
negligence or willful misconduct.
         Section 6.3 Financing Statements
     The Grantor hereby authorizes Lender to file, and if requested will deliver
to Lender, all financing statements and other documents and take such other
actions as may from time to time be requested by Lender in order to maintain a
first perfected security interest in and, if applicable, control of, the
Collateral. Any financing statement filed by Lender may be filed in any filing
office in any UCC jurisdiction and may (i) indicate the Collateral (1) as all
assets of the Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC or such jurisdiction, or (2) by any other description which
reasonably approximates the description contained in this Agreement, and (ii)
contain any other information required by part 5 of Article 9 of the UCC for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (A) whether the

25



--------------------------------------------------------------------------------



 



Grantor is an organization, the type of organization and any organization
identification number issued to the Grantor and (B) in the case of a financing
statement filed as a fixture filing or indicating Collateral as as-extracted
collateral or timber to be cut, a sufficient description of real property to
which the Collateral relates. The Grantor also agrees to furnish any such
information to Lender promptly upon request. The Grantor also ratifies its
authorization for Lender to have filed in any UCC jurisdiction any initial
financing statements or amendments thereto if filed prior to the date hereof.
ARTICLE VII Miscellaneous
     Section 7.1 Amendments in Writing
     None of the terms or provisions of this Agreement may be waived, amended,
restated, supplemented or otherwise modified without the written consent of
Lender and the Grantor.
     Section 7.2 Notices
     All communications under this Agreement shall be in writing and shall be
sent by facsimile or by a nationally recognized overnight delivery service
(i) if to Lender, at the address set forth below Lender’s signature to this
Agreement, or at such other address as may have been furnished in writing to
Grantor, by Lender; and (ii) if to Grantor, at the address set forth below
Grantor’s signature to this Agreement, or at such other address as may have been
furnished in writing to Lender by the Grantor. Any notice so addressed and sent
by telecopier shall be deemed to be given when confirmed, and any notice sent by
nationally recognized overnight delivery service shall be deemed to be given the
next day after the same is delivered to such carrier.
     Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies
     Lender shall not by any act (except by a written instrument pursuant to
Section 7.1), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Event of Default. No
failure to exercise, nor any delay in exercising, on the part of Lender, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by Lender of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that Lender
would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by Law.
     Section 7.4 Successors and Assigns
     This Agreement shall be binding upon the successors and assigns of the
Grantor and shall inure to the benefit of Lender and its respective successors
and assigns; provided, however, that the Grantor may not assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of Lender.

26



--------------------------------------------------------------------------------



 



     Section 7.5 Counterparts
     This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple counterparts and attached to a single counterpart so
that all signature pages are attached to the same document. Delivery of an
executed counterpart by telecopy shall be effective as delivery of a manually
executed counterpart.
     Section 7.6 Severability
     Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     Section 7.7 Section Headings
     The Article and Section titles contained in this Agreement are, and shall
be, without substantive meaning or content of any kind whatsoever and are not
part of the agreement of the parties hereto.
     Section 7.8 Entire Agreement
     This Agreement together with the other Loan Documents represents the entire
agreement of the parties and supersedes all prior agreements and understandings
relating to the subject matter hereof.
     Section 7.9 Governing Law
     This agreement and the rights and obligations of the parties hereto shall
be governed by, and construed and interpreted in accordance with, the law of the
State of Ohio, without regard to its conflict of law principles.
     Section 7.10 Additional Loan Parties
     The Grantor hereby agrees and covenants that it will cause each of the
Grantor’s Subsidiaries, if any, that are not a signatory hereto on the date of
this Agreement to execute and deliver to Lender a Joinder Agreement in form and
substance acceptable to Lender and shall thereafter for all purposes be a party
hereto and have the same rights, benefits and obligations as the Grantor on the
date of this Agreement.
     Section 7.11 Reinstatement
     The Grantor further agrees that, if any payment made by the Grantor or
other Person and applied to the Secured Obligations is at any time annulled,
avoided, set aside, rescinded,

27



--------------------------------------------------------------------------------



 



invalidated, declared to be fraudulent or preferential or otherwise required to
be refunded or repaid, or the proceeds of Collateral are required to be returned
by Lender to the Grantor, its estate, trustee, receiver or any other party,
including any Loan Party, under any bankruptcy law, state or federal law, common
law or equitable cause, then, to the extent of such payment or repayment, any
Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made or, if prior
thereto the Lien granted hereby or other Collateral securing such liability
hereunder shall have been released or terminated by virtue of such cancellation
or surrender, such Lien or other Collateral shall be reinstated in full force
and effect, and such prior cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect any Lien or other Collateral
securing the obligations of any Loan Party in respect of the amount of such
payment.
   Section 7.12 Limitation on Liability.
     It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by Deutsche Bank National Trust Company
(“DBNTC”) on behalf of the related Trust created pursuant to the Master Trust
Agreement and not individually or personally but solely as Certificate Trustee,
in the exercise of the powers and authority conferred and vested in it under the
Master Trust Agreement, (b) each of the representations, undertakings and
agreements herein made on the part of the Grantor is made and intended not as a
personal representation, undertaking or agreement by DBNTC but is made and
intended for the purpose of binding only such Trust as Grantor, (c) nothing
herein contained shall be construed as creating any liability on DBNTC,
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto and by any Person claiming by, through or under the parties
hereto, and (d) under no circumstances shall DBNTC be personally liable for the
payment of any indebtedness or expenses of any Trust or be liable for the breach
or failure of any obligation, representation, warranty or covenant made or
undertaken by any Trust under this Agreement or otherwise. All Persons having
any claim against the Grantor by reason of the transactions contemplated by this
Agreement shall look only to the Trust Estate (as defined in the Master Trust
Agreement) of the related Trust for payment or satisfaction thereof.
[Signature Page Follows]

28



--------------------------------------------------------------------------------



 



     In witness whereof, the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

                      TRIBECA LENDING TRUST SERIES I
 
                    By: Deutsche Bank National Trust Company, a
           national banking association,
 
                    not in its individual capacity but solely as
Certificate Trustee under the Master Trust
Agreement
 
               
 
    By:   /s/ Hang Luu    
 
                    Name: Hang Luu, Authorized Signer           Title:
Authorized Signatory    
 
               
 
    By:   /s/ Ronaldo Reyes    
 
                    Name: Ronaldo Reyes, Vice President           Title:
Authorized Signatory    
 
                    Address:   101 Hudson St., 25th Floor    
 
          Jersey City, NJ 07302    
 
          Attn: General Counsel    
 
          Fax Number: (201) 604-4400    
 
                    With a copy to:
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, NY 10036
Attn: J. Michael Mayerfeld
Fax: (212) 715-8346
 
                    Deutsche Bank National Trust Company
1761 East St. Andrew Place
Santa Ana, CA 92705-4934
Attn: Trust Administration – FM0801
Fax: (714) 247-6478
 
                    Deutsche Bank Trust Company Delaware
1011 Centre Road, Suite 200
Wilmington, DE 19805
Attn: Corporate Trust Administration
Fax: (302) 636-3399

Signature Page to Security Agreement (Tribeca Trust)

 



--------------------------------------------------------------------------------



 



              ACCEPTED AND AGREED as of the date first above written:
 
            THE HUNTINGTON NATIONAL BANK,
 
            By:   /s/ Alan D. Seitz                   Name: Alan D. Seitz      
  Title: Senior Vice President    
 
            Address:   The Huntington National Bank    
 
      2361 Morse Road (NC3W67)    
 
      Columbus, OH 43229    
 
      Attn: Special Assets    
 
      Fax: (614) 480-3795    

Signature Page to Security Agreement (Tribeca Trust)

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
(Name; Jurisdiction of Organization; Chief Executive Office)
Grantor’s organizational identification number: 4634735
Grantor’s chief executive office: 101 Hudson St., 25th Floor, Jersey City, N.J.
07302
Grantor’s is statutory trust organized under the laws of Delaware.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
(Pledged Collateral)
     See Schedule 1 attached to a certain Certification dated December 19, 2008,
executed by Franklin Credit Management Corporation and delivered to The
Huntington National Bank.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
(Filings)
TRIBECA LENDING TRUST SERIES I — Delaware Secretary of State

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
(Location of Inventory and Equipment)
Same address as the chief executive office set forth above.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
(Material Intellectual Property)
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
(Deposit Account; Securities Accounts)
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 7
(Commercial Tort Claims)
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 8
(Permitted Liens)
None

 